Citation Nr: 1534178	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  10-33 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to waiver of a debt in the amount of $2,216.00 due to overpayment       of dependency compensation from August 24, 2009 to May 31, 2010, to include consideration of whether the debt was validly created.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) that removed the Veteran's daughter as his dependent effective from August 24, 2009, thereby creating an overpayment of compensation benefits that had been paid to him since that date.  

In his Substantive Appeal the Veteran requested a Travel Board hearing before a Veterans Law Judge (VLJ) at the RO.  He was duly scheduled to testify before the Board in May 2013, but he did not attend the hearing or request the hearing be rescheduled.  The Board will accordingly consider his hearing request as withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

In November 2013 the Board remanded the case for additional development, which has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  During the period August 24, 2009 to May 31, 2010, the Veteran received VA dependency benefits in the calculated amount of $2,216.00 for support of his daughter, SNM, who was concurrently receiving VA Dependents' Education Allowance benefits under Chapter 35, Title 38 of the United States Code.

2.  The creation of the indebtedness in the amount of $2,216.00 was not the result of fraud, misrepresentation, or bad faith on the part of the Veteran.

3.  The Veteran and VA shared some degree of fault in the creation of the debt. 

4.  Recovery of the indebtedness in the amount of $2,216.00 would not violate the standards of equity and good conscience.


CONCLUSIONS OF LAW

1.  The debt created by overpayment of dependency benefits in the amount of $2,216.00 is valid.  38 U.S.C.A. §§ 3562, 5112 (West 2014); 38 C.F.R. §§ 3.500, 3.707, 21.3023 (2014).

2.  The requirements for waiver of recovery of the overpayment of dependency benefits in an amount calculated as $2,216.00 have not been met.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the provisions relating to notice and development found in the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), are not applicable to cases involving overpayment and indebtedness.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002).  Notwithstanding the fact that the notice and development provisions are not controlling in these matters, the Board has reviewed the case and determined that the Veteran has had a fair opportunity to present arguments and evidence in support of his claim.  In this regard, the RO has afforded the Veteran the opportunity to present information and evidence in support of the appeal.  The Veteran requested a Travel Board hearing at the RO, but he failed to appear at the scheduled hearing.  

In November 2013 the Board remanded the case to the Agency of Original Jurisdiction (AOJ), directing the AOJ to ask the Veteran to submit a financial   status report that would show his income and assets, which would guide the Board in determining whether repayment of the debt would deprive the Veteran of the necessities of life.  In compliance with the Board's remand, the AOJ sent the Veteran a letter in January 2015 asking him to complete and return an enclosed financial status report, but the Veteran did not respond.  The RO subsequently readjudicated the claim in May 2015, as reflected in the Supplemental Statement   of the Case (SOC).  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  Where there  is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Validity of the Debt

In March 2008 the Veteran filed a VA Form 21-686c (Declaration of Status of Dependents) listing SNM as his dependent daughter; he stated SNM was currently 18-23 years of age and still in school.  In April 2008 SNM submitted a VA Form   21-674 (Request for Approval of School Attendance) on her own behalf, stating    that she had been attending community college since August 2007 and expected to graduate in May 2009; she enclosed a transcript of her community college credits.  In May 2008 the RO sent the Veteran a letter advising him that SNM had been added to his compensation as a dependent school child and that adjusted compensation would continue until SNM's anticipated graduation date of June 1, 2009.

In July 2009 the Veteran submitted a Statement in Support of Claim asking that dependency benefits be continued for SNM because she would still be enrolled in community college for the fall semester.  He enclosed a VA Form 21-686c listing SNM as his dependent full-time student, as well as a VA Form 21-674 showing that SNM's current course began on August 24, 2009 and that her expected graduation was now in May 2010.

Later in July 2009 the Veteran's disability rating was increased to 100 percent, and he was concurrently granted entitlement to DEA effective from September 8, 2008.  The Veteran received a notification letter in July 2009; the enclosure list on the letter states that one of the enclosed documents was VA Pamphlet 22-73-3, Summary of Education Benefits.  Another cited enclosure was VA Form 22-5490, Dependent's Application for VA Education Benefits.

Enclosures to notice letters are not associated with the claims file, but there is no indication that the Veteran did not receive VA Pamphlet 22-73-3 or VA Form      22-5490 as cited in the letter's enclosure listing.  In relevant part, the documents contain the following provisions.  VA Form 22-5490 states in relevant part,  "IMPORTANT: While receiving DEA or FRY Scholarship benefits you may not receive payments of Dependency and Indemnity Compensation (DIC) and you may not be claimed as a dependent on a compensation claim."  VA Pamphlet 22-73-3 states in relevant part, "If you're a son or daughter of a Veteran receiving a disability benefit, the Veteran can generally receive an additional allowance         for  you until you reach age 23 if you're attending school.  However, if you elect DEA, the additional allowance to the Veteran will stop when you begin receiving DEA benefits."  The Board notes at this point that these documents are addressed   to a potential DEA claimant, but they were sent to the Veteran.  Thus, the Veteran     was on notice that if SNM should submit a successful claim for DEA benefits       his additional dependency benefit would need to be terminated. 

In September 2009 the RO advised the Veteran that the additional dependency compensation would extend to June 1, 2010, SNM's anticipated graduation date.   

On March 23, 2010, the RO granted DEA benefits to SNM retroactively effective from August 24, 2009, based on her own application.  The Veteran did not sign the application for DEA benefits.  

On March 24, 2010, the Veteran was advised by letter that VA proposed to retroactively reduce his compensation payments effective from August 24, 2009   to offset the payment of DEA benefits to SNM for the period.  The Veteran was advised that this action could create an overpayment situation and resultant indebtedness.  The Veteran was afforded 60 days to respond to the proposed  action.

On March 30, 2010, the Veteran responded by agreeing to a reduction in his VA benefits, but he objected to the creation of the overpayment debt.  The Veteran asserted he had been unaware of SNM's application for DEA, and stated VA   should have advised him of such action before the overpayment was created.

In July 2010 the RO issued the decision on appeal notifying the Veteran that he   had received dependency benefits on behalf of SNM while she was concurrently receiving DEA benefits.  Because such concurrent payment was unauthorized, an overpayment had been created and the Veteran would be responsible for payment of the resultant indebtedness.  Later the same month the VA Debt Management Center notified the Veteran that the calculated amount of the overpayment is $2,216.00.  

The Veteran submitted a Notice of Disagreement (NOD) in July 2010 reiterating that VA should have immediately reduced his compensation benefits as soon as SNM became eligible for DEA, rather than wait for an overpayment to be created.  He also asserted that VA failed to timely act on his March 2010 letter in which he agreed to accept immediate reduction, which had caused the eventual overpayment to be greater than it should have been.

On review of the circumstances above the Board finds the overpayment was validly created.  The Veteran does not dispute that he was not entitled to compensation for   a dependent at the same time his claimed dependent was receiving DEA; rather, he argues that VA was at fault in creating the debt.  

When an overpayment has been made by reason of an erroneous award based solely upon administrative error, the reduction of that award cannot be made retroactive   to form an overpayment of debt owed to VA from the recipient of the erroneous award.  38 U.S.C.A. § 5112(b)(10) (West 2014); 38 C.F.R. § 3.500(b)(2) (2014).   Administrative errors include actions that grant or deny entitlement, whether based upon mistake of fact or law.  See Jordan v. Brown, 10 Vet. App. 171, 174-75 (1997).  Sole administrative error, however, may be found to occur only in cases where the veteran had no knowledge of the erroneous award, or had no cause to know that payments were erroneous.  Such error contemplates that neither the veteran's actions nor his failure to act contributed to payment pursuant to an erroneous award.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2); Jordan,     10 Vet. App. at 174-75 (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).

As noted above, the Veteran was provided pamphlets with his grant of DEA entitlement in July 2009 that explained additional compensation cannot be paid at the same time as DEA, and was therefore on notice of such.  The record does not reflect that the Veteran's daughter was provided specific correspondence detailing her right to DEA, indicating that the Veteran provided knowledge of the new entitlement to his daughter following his grant of the 100 percent rating.  Whether he knew that she actually filed a claim does not change the fact that he was on notice that a grant of such benefits would result in termination of the additional allowance he received for his daughter.  In short, because the Veteran clearly received compensation benefits to which he was not entitled, the creation of the debt is valid.  

Entitlement to Waiver of Overpayment

Recovery of overpayment of any benefits made under laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver, and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  However,  if there is an indication of fraud, misrepresentation, or bad faith in the creation of   the overpayment, waiver of the overpayment is automatically precluded and further analysis is not warranted.  See 38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.962, 1.963, 1.965.  

The Court has defined bad faith as "a willful intention to seek an unfair advantage."  Richards v. Brown, 9 Vet. App. 255, 257-58 (1996).  The provisions of 38 C.F.R. § 1.965(b)(2) define bad faith as an unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.

The standard of "equity and good conscience" will be applied when the facts       and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive:

(1)  Fault of the debtor - where actions of the debtor contribute to the creation of the debt.

(2)  Balancing of faults - weighing fault of the debtor against Department of Veterans Affairs fault.

(3)  Undue hardship - whether collection would deprive debtor or family of basic necessities.

(4)  Defeat the purpose - whether withholding of benefits or recovery would nullify the objective for which benefits were intended.

(5)  Unjust enrichment - failure to make restitution would result in unfair gain to the debtor.

(6)  Changing position to one's detriment - reliance on Department of Veterans Affairs benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 C.F.R. § 1.965(a).

The Board finds at the outset that there is no indication that the debt was the result of fraud, misrepresentation, or bad faith on the part of the Veteran.  Accordingly, waiver of the overpayment is not precluded.

Applying the equitable principles in this case, there is some fault on the part of the Veteran.  As noted in the discussion above he was made aware by VA Pamphlet  22-73-3 and by VA Form 22-5490 that grant of DEA benefits would terminate his entitlement to additional dependency compensation.  However, there is also some fault on the part of VA in that the reduction occurred in July 2010 when the Veteran agreed to the reduction at the end of March.  

In regard to undue hardship, the Veteran failed to respond when asked to provide a financial status report.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran has otherwise not shown or asserted that collection of the debt would deprive him of the necessities of life.  Moreover, collection of the debt would not nullify the objective for which benefits were intended, since concurrent receipt of DEA and adjusted compensation for dependency is precluded by law.  Failure to make restitution would result in unfair gain to the Veteran, since he has obtained a benefit to which he was not legally entitled.  

In consideration of the evidence of record, the Board finds that recovery of the indebtedness from the Veteran would be not be against equity and good conscience.  Accordingly, waiver of the debt is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The debt of $2,216.00 was validly created and waiver of the overpayment in that amount is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


